Correction Letter Re Last Office Action
In response to applicant's telephone inquiry on 05/31/2022, regarding the last Office action mailed 03/28/2022, wherein an erroneous 2-month period of reply was set, the following corrective action is taken.
The period for reply of ONE (1) MONTHS set in said Office Action is restarted to begin with the mailing date of this letter. 
This correction provides the applicant with substantially equal the time remaining in the reply period. (See MPEP 710.06).

A complete copy of the last Office Action (dated 03/28/2022) is enclosed.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Group I: Claims 1-19 and the species the first alternative, wherein A) is bisphenol A dithiocarbonate, B) is pentamethylene diamine, C) is butanediol dimethacrylate, in the reply filed on 01/13/2022 is acknowledged.
Claims 7, 9, 14, 19, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention and Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/13/2022.
Thus, Claims 1-6, 8, 10-13, 15-18, are elected and being examined.

Applicant's election with traverse of the restriction and election of species in the reply filed on 01/13/2022 is acknowledged.  The traversal is on the ground(s) that the Applicant argues there is a unity of invention between Group I and II and that for the election of species, the Examiner had no reasoned why an election of species is needed. 
This is not found persuasive because, as cited in the last Office action dated 12/06/2021, although Groups I-II share the technical feature of compound A) having the formula I, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of EP 2,468,791 A1 to Bracht et al. (hereinafter Bracht) which teaches the compound having the formula
    PNG
    media_image1.png
    182
    390
    media_image1.png
    Greyscale
wherein Z1a is O, Z2a is S, Z3a is O, Z1b is O, Z2b is S and Z3b is O, (para 24-27), which meets the claimed compound of formula I wherein Z is an n-valent group, R1-R4 is a hydrogen. Thus, since the shared technical feature of compound of formula I is taught by Bracht, it does not make a contribution over the prior art and thus, is not a special technical feature. Thus, the groups lack unity because they do not share a “special” technical feature.
In regard to the election of species requirement, as stated in the last action dated 12/06/2021, the two alternatives uses different species in their reactions which would result in numerous different polymer products and formulas. 
In this case, as cited above, the many different species encompass numerous different embodiments with different shapes, structures and geometry, and with numerously different types of compounds and functionalities that are all unrelated and/or different from each other, which would result in making a polymer of infinite amount of different formulas. Furthermore, none of the different compounds and/or resulting made polymer would be part of a recognized class.
The requirement is still deemed proper and is therefore made FINAL.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 8, 10-13, 15, 17 and 18, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 26-27, 29-33, and 35-40, of copending Application No. 17/257749 (App. No. 17/257749). 
Although the claims at issue are not identical, they are not patentably distinct from each other because as cited below, the claims teaches each and every component and reads upon the claims in an anticipatory fashion.
Claims 1-6, 8, 10-13, 15, 17, and 18 of the present application are taught by claims 26-27, 29-33, and 35-40, of App. No. 17/257749.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 10-13, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, 6-and 12, of copending Application No. 17/270187 (App. No. 17/270187). 
Although the claims at issue are not identical, they are not patentably distinct from each other because as cited below, the claims teaches each and every component and reads upon the claims in an anticipatory fashion.
Claims 1, 10-13, of the present application are taught by claims 1-7, 11, and 12 of App. No. 17/270187.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-6, 10-13, 17 and 18, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-5, 10, 11, of copending Application No. 17/309199 (App. No. 17/309199). 
Although the claims at issue are not identical, they are not patentably distinct from each other because as cited below, the claims teaches each and every component and reads upon the claims in an anticipatory fashion.
Claims 1-6, 10-13, 17 and 18, of the present application are taught by claims 1-5 of App. No. 17/309199.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-6, 10-13, 17 and 18, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4, and 10, of copending Application No. 17/310464 (App. No. 17/310464). 
Although the claims at issue are not identical, they are not patentably distinct from each other because as cited below, the claims teaches each and every component and reads upon the claims in an anticipatory fashion.
Claims 1-6, 10-13, 17 and 18, of the present application are taught by claims 1-4 of App. No. 17/310464.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-6, 10-13, 17 and 18, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4, 11-12, of copending Application No. 17/428705 (App. No. 17/428705). 
Although the claims at issue are not identical, they are not patentably distinct from each other because as cited below, the claims teaches each and every component and reads upon the claims in an anticipatory fashion.
Claims 1-6, 10-13, 17 and 18, of the present application are taught by claims 1-4, 11-14,of App. No. 17/428705
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 10-13, 15, 16, 17-18, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2468791 A1 to Bracht et al. (hereinafter Bracht).
Regarding claims 1-6, 8, 10-12, 15, 17-18, Bracht teaches a curable epoxy resin formulation comprising a component A obtained by mixing an epoxy resin and a thiocarbonate (para 77) and a curing component B with an amine hardener composition comprising a diamine curing agent such as xylenediamine (para 79-81), wherein the above component A and B are mixed together, and reacted/cured (para 90-91), which meets the claimed polymer, composition and the process of claims 1, 15, 17, and 18. Bracht further teaches the epoxy resin is preferably 
    PNG
    media_image2.png
    138
    473
    media_image2.png
    Greyscale
(para 44), which meets the claimed compound (C) having two groups that react with SH as cited in claim 1, 11, 12, the thiocarbonate has the formula 
    PNG
    media_image3.png
    225
    496
    media_image3.png
    Greyscale
 , (para 31), wherein Z1a=O, Z2a=S and Z3a=0 and Z1b=O, Z2b=S and Z3b=O, (para 32 and Table 2-3, para 26-27), which meets the claimed two cyclic monothiocarbonate cited in claims 1-6, 8, and 18. The xylylenediamine meets the claimed two primary amino groups cited in claims 1, 10, and 18, and the epoxy resin meets the C) compound cited in claims 1, 11, 12 and 18. When all the above the components are reacted, the urethane groups are formed as cited by the Applicant in their specification.

Regarding claim 13 as cited above and incorporated herein, Bracht teaches claim 1. Bracht does not explicitly teach a methacryl group for compound C). However, compound C) is an optional component of claim 1 and is thus met by Bracht.
Regarding claim 16, as cited above and incorporated herein, Bracht teaches claim 1. Bracht further teaches the epoxy resin and thiocarbonate are first mixed then is mixed with the amine hardener (para 70). Furthermore, Bracht teaches all the components are mixed together and reacted to cure the composition (para 90-91), which meets all the compounds combined and reacted simultaneously cited in claim 15. Bracht teaches a different order of mixing A) with C) first, and then mixing with B), instead of A) with B) and then C). However, compound C) is an optional component of claim 1 and is thus met by the mixing of A), B) and C) in Bracht.

Claim(s) 1-6, 10, 11-13, 15-18, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kulshrestha et al., “Cyclic dithiocarbonates: novel in situ gelling biomaterials,” PMSE Preprints, vol. 101, (2009), STN abstract. (Hereinafter Kulshrestha).
Regarding claims 1-6, 10, 15-18, Kulshrenstha teaches mixing
    PNG
    media_image4.png
    158
    666
    media_image4.png
    Greyscale
, with a polyamine (spermidine or jeffamine), to form a crosslinked material (See abstract), which meets the two cyclic monothiocarbonate compound A) and the two primary amine compound B) cited in claims 1-6, 10, 15-18. When all the above the components are reacted, the urethane groups are formed as cited by the Applicant in their specification.

Regarding claim 11-13, as cited above and incorporated herein, Kulshrenstha teaches claim 1. Bracht does not explicitly teach a methacryl group for compound C). However, compound C) is an optional component of claim 1 and is thus met by Bracht.

Regarding claim 16, as cited above and incorporated herein, Kulshrenstha teaches claim 1. Kulshrenstha also teaches mixing A) and B), but does not teach the mixing of C) in claim 16. However, compound C) is an optional component of claim 1 and is thus met by the mixing of A), and B) in Kulshrenstha.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bracht.
Regarding claim 15 and 16, as cited above and incorporated herein, Bracht teaches claim 1. Bracht further teaches the epoxy resin and thiocarbonate are first mixed then is mixed with the amine hardener (para 70). Furthermore, Bracht teaches all the components are mixed together and reacted to cure the composition (para 90-91), which meets all the compounds combined and reacted simultaneously cited in claim 15. Bracht teaches a different order of mixing A) with C) first, and then mixing with B), instead of A) with B) and then C). This is a different order as claimed.
Although the steps are in different order, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See MPEP 2144.04 IV.C. 

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395.  The examiner can normally be reached on Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HA S NGUYEN/Examiner, Art Unit 1766